Case 1:17-cr-00048-KAM-RML Document 125 Filed 08/28/20 Page 1 of 2 PageID #: 1091




                                                              August 28, 2020

  By ECF and E-Mail
  The Honorable Kiyo A. Matsumoto
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  The Honorable Robert M. Levy
  United States Magistrate Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re:     United States v. Sinmyah Ceasar, Nos. 19 Cr. 117 (KAM/RML)
                                                       17 Cr. 48 (KAM/RML)

  Dear Judge Matsumoto and Judge Levy:

           We write on behalf of the above-referenced defendant to respectfully request that the
  Court set a monthly status conference (either in-person or remotely, depending on the public
  health circumstances) in lieu of Probation submitting a monthly written report. We make this
  request with the consent of Probation and the Government, in light of the unusual circumstances
  of this case.

          Ms. Ceasar is a young person facing significant re-entry obstacles, with no family support
  and a severe trauma history. She has previously shown the ability to comply and even thrive
  when she has support and clear structure. Probation and our Office have been working closely
  with her since her release from custody one month ago. We believe that the addition of a
  monthly session with the Court, at which her progress and obstacles are openly discussed with
  her, and she is part of, and observes, a collaborative commitment to her success will greatly aid
  in her re-entry, and be more efficacious than Probation submitting a report in writing that Ms.
  Caesar reads separately.

         We understand that a monthly conference imposes a substantial burden on the Court.
  Judge Levy previously engaged in a series of conferences with Ms. Caesar along the lines we are
  requesting that were very helpful to her, and he is quite familiar with the facts of her case from
Case 1:17-cr-00048-KAM-RML Document 125 Filed 08/28/20 Page 2 of 2 PageID #: 1092




  his pre-trial involvement; if Judge Levy is willing to conduct the requested monthly conferences
  that could provide useful continuity for Ms. Ceasar.

          Finally, we ask that these monthly conferences be conducted under seal so that Ms.
  Ceasar, counsel and Probation can discuss the details of her mental health treatment, medical
  issues, housing, and job search without such personal information being made public.




                                               Respectfully submitted,

                                                    /s/                              .
                                               Deirdre D. von Dornum
                                               Samuel I. Jacobson
                                               Assistant Federal Defenders




  cc:        Counsel of record (via ECF)
             Senior U.S. Probation Officer Michael Imrek




                                                  2
